Citation Nr: 0500303	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed flatfeet.  

2.  Entitlement to service connection for claimed 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1970 
to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision in which the ROIC denied 
service connection for flatfeet and hypertension.  

The appeal is being remanded to the ROIC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In October 2003, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  As explained in a 
Report of Contact dated in October 2003, there was some 
confusion prior to the hearing regarding the veteran's 
representation.  As a result of this confusion, the veteran's 
accredited representative was not present when the veteran 
subsequently presented testimony before the DRO.  

In a statement dated in December 2004, the veteran's 
representative specifically requested that this case be 
remanded so that the veteran can be provided with the 
opportunity to testify at another hearing before a DRO in the 
presence of his representative.  The Board notes that an 
appellant is to be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent or other authorized person.  38 C.F.R. § 
20.600 (2004).  

Accordingly, this case is REMANDED for the following actions:

The ROIC should take steps to schedule 
the veteran for a personal hearing, to be 
conducted by DRO.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




